Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 29, 2012, as resettled by a decision filed September 12, 2012, which, among other things, ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused a suitable offer of employment without good cause.
Claimant worked for, among others, various temporary placement agencies and, after he was no longer needed for a job close to his home, he applied for and received unemployment insurance benefits. Shortly after filing his claim, one of the temporary placement agencies offered him a position for which he had *1217some previous experience at an hourly wage that was less than his previous employment. The job was located approximately 20 miles from claimant’s home. Claimant refused the job offer, indicating that the salary was too low for him to drive that far. Following various proceedings, the Unemployment Insurance Appeal Board ultimately ruled that claimant was disqualified from receiving benefits on the basis that he refused a suitable offer of employment without good cause, charged him with a recoverable overpayment and reduced his right to receive future benefits. This appeal ensued.
We affirm. “A claimant who refuses to accept a job for which he or she is reasonably suited by training and experience will be disqualified from receiving unemployment insurance benefits” (Matter of Schirra [Commissioner of Labor], 45 AD3d 1067, 1068 [2007] [internal quotation marks and citation omitted]; see Matter of Southern-Penn [Commissioner of Labor], 83 AD3d 1318, 1319 [2011]). Here, the record confirms that claimant was qualified for the job offered to him and the position paid the prevailing wage (see Matter of Schirra [Commissioner of Labor], 45 AD3d at 1068). As for claimant’s rejection of the job offer due to its location, “dissatisfaction with the length of one’s commute does not constitute good cause for rejecting an otherwise suitable offer of employment” (Matter of Pelle [Commissioner of Labor], 12 AD3d 750, 751 [2004]; see Matter of Cunningham [Commissioner of Labor], 19 AD3d 980, 980 [2005]). Notably, claimant admitted receiving the unemployment insurance handbook explaining his obligations regarding reasonable commuting distances under these circumstances.
Finally, inasmuch as there is substantial evidence in the record that claimant failed to properly report that he refused the offer of employment, we find no basis to disturb the Board’s finding that claimant made a willful false statement in order to obtain benefits (see Matter of Niedert [Commissioner of Labor], 98 AD3d 1160, 1161 [2012]).
Peters, PJ., Rose, Spain and McCarthy, JJ., concur.
Ordered that the decision is affirmed, without costs.